On Rehearing.
Howell, J.
Upon a re-examination of this case, we think we erred both in the “figures” and the “mode of adjustment” adopted by us in our former opinion, and we now adopt the calijulation and conclusion of the district judge, who gave the facts a thorough analysis, and whose decree has done justice to the parties as nearly as can be under the circumstances presented in the record. He found that the expenditures exceeded the value of the crop, and made the defendant, who had in his possession the crop or its proceeds, account to plaintiff for a sum proportionate to the amount contributed by the latter, embracing in the settlement the personal accounts of the two partners. In their brief the' plaintiff’s counsel say the judgment of the court a qiia is erroneous only in not allowing plaintiff enough. We think it allows as much as he is entitled to in the most favorable view. But we can not, under the unsatisfactory evidence, reduce the amount or give judgment in favor of defendant, who has retained the crop.
It is therefore ordered that our former decree be set aside, and that the judgment appealed from be affirmed with costs.